•           •           •     
  •          •         •





MEMORANDUM OPINION
 
No. 04-10-00327-CR

IN RE Robert CRUMPS

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Phylis J. Speedlin, Justice
Marialyn Barnard, Justice
 
Delivered and Filed: May 12, 2010 

PETITION FOR WRIT OF MANDAMUS DENIED
            On April 28, 2010, relator Robert Crumps filed a petition for writ of mandamus, complaining
of the trial court’s failure to rule on his pro se motion for speedy trial.
            However, counsel has been appointed to represent relator in the criminal proceeding pending
in the trial court for which he is currently confined.  A criminal defendant is not entitled to hybrid
representation.  See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.
State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995).  A trial court has no legal duty to rule on a pro
se motion filed with regard to a criminal proceeding in which the defendant is represented by
counsel.  See Robinson, 240 S.W.3d at 922.  Consequently, the trial court did not abuse its discretion
by declining to rule on relator’s pro se motion filed in the criminal proceeding pending in the trial
court.  Accordingly, relator’s petition for writ of mandamus is denied.  Tex. R. App. P. 52.8(a). 
            Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus.
No leave is required to file a petition for a writ of mandamus in this court.  Tex. R. App. P. 52. 
Therefore, relator’s motion for leave to file is DENIED as moot. 
 PER CURIAM
DO NOT PUBLISH